


Exhibit 10v
                                            [strykerlogo.jpg]


[letterheadimagelobo.jpg]


Personal and confidential


February 10, 2016        
        
First Name Last Name


Dear First Name:


I am pleased to inform you that as an SLT member, you are receiving performance
stock units (PSUs) award in 2016. We use these awards to reward performers who
we believe will be key contributors to our growth well into the future. The
total Award Date Value (ADV) of your awards is approximately $xx,xxx.


You are receiving x,xxx PSUs. The number of PSUs actually earned will be
dependent upon Stryker’s financial performance during the three-year period
ending December 31, 2018. Refer to the Terms and Conditions accompanying the
2016 PSUs award for specific criteria associated with vesting in such award. In
order to earn any of the PSUs, you must be continuously employed with Stryker
through the vesting date of March 21, 2019 except as otherwise provided in the
Terms and Conditions.


You must “Accept” the award online via the UBS One Source web site located at
www.ubs.com/onesource/SYK between March 1 and March 31, 2016. The detailed terms
of the PSUs are in the Terms and Conditions, any applicable country addendum and
the provisions of the Company's 2011 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source web
site, and you should read them before accepting the awards.


Thank you for your strong performance and I look forward to your future
contributions toward positioning Stryker for long-term success.
Sincerely,
[signaturelobo.jpg]
Kevin A. Lobo
Chairman and CEO






--------------------------------------------------------------------------------




STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO PERFORMANCE STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


1.    The Performance Stock Units with respect to Common Stock of Stryker
Corporation (the “Company”) granted to you during 2016 (the “PSUs”) are subject
to the terms and conditions set forth herein (the “Terms and Conditions”) and
all of the terms and conditions of the Stryker Corporation 2011 Long-Term
Incentive Plan, as amended (the “2011 Plan”), which is incorporated herein by
reference. In the case of a conflict between these Terms and Conditions and the
terms of the 2011 Plan, the provisions of the 2011 Plan will govern. Capitalized
terms used but not defined herein have the meaning provided therefor in the 2011
Plan. For purposes of these Terms and Conditions, “Stryker” or “Employer” means
the Company or any Subsidiary that employs you on the applicable date.


2.    Vesting. Except as provided in Section 8(a), the vesting of your PSUs is
dependent upon your remaining continuously employed with Stryker through March
21, 2019 (the “Vesting Date”) as well as upon the Company’s financial
performance during the three-year period ending December 31, 2018 (the
“Performance Period”). Specifically, the vesting of any of the PSUs is dependent
upon attainment of the Threshold Performance Target as set forth in Section 3.
If the Threshold Performance Target is attained, then the vesting of 50% of the
PSUs (the “EPS PSUs”) is dependent on Adjusted EPS Growth as set forth in
Section 4, and vesting of the remaining 50% of the PSUs (the “Sales Growth
PSUs”) is dependent on the Sales Growth Percentile Ranking as set forth in
Section 5. The actual number of your PSUs that become vested, if any, shall be
determined based on exercise of negative discretion by the Committee in
accordance with Sections 4, 5 and 6 below.


3.     Threshold Performance Target. If the Company’s Adjusted EPS Growth as of
the last day of the Performance Period is less than 3.0%, none of your PSUs
shall become vested and all of your PSUs shall be forfeited as of the last day
of the Performance Period. If the Company’s Adjusted EPS Growth as of the last
day of the Performance Period is 3.0% or greater (the “Threshold Performance
Target”) and, except as provided in Section 8(a), you remain in the continuous
employment of Stryker through the Vesting Date, you shall become eligible to
vest in up to 200% of your PSUs, although the actual number of your PSUs that
become vested shall be determined based on exercise of negative discretion by
the Committee in accordance with Sections 4, 5 and 6 below.


4.    Adjusted EPS Growth.


(a)    If the Threshold Performance Target is attained and, except as provided
in Section 8(a), you have remained in the continuous employment of Stryker
through the Vesting Date, then subject to Section 6 you shall become vested in
the percentage of the EPS PSUs determined based on the Company’s Adjusted EPS
Growth using the table below, applying straight line interpolation rounded down
to the nearest whole number of EPS PSUs for Adjusted EPS Growth resulting in
vested EPS PSUs between 50% and 100% or between 100% and 200%.




--------------------------------------------------------------------------------






 
< Minimum
Minimum
Target
Maximum
Adjusted EPS Growth
Less than 6.0%
6.0%
9.0%
12% or more
Vested Percent of EPS PSUs
0%
50%
100%
200%



Any EPS PSUs that do not become vested in accordance with the foregoing shall be
forfeited.


(b)    As soon as administratively practicable following the Vesting Date (but
in no event later than December 31, 2019), the Company shall issue you the
Shares underlying the vested EPS PSUs.


(c)    For purposes of this Agreement:
(i)    “Adjusted EPS” for a calendar year shall mean the Company’s diluted net
earnings per share for such year as determined under U.S. generally accepted
accounting principles (“GAAP”) but subject to such adjustments, if any, for
non-GAAP financial measures that are reflected in a reconciliation to the GAAP
financial statements included in the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission.
(ii)    “Adjusted EPS Growth” shall mean the sum of the Annual Percentage Change
in Adjusted EPS for the three (3) calendar years in the Performance Period
divided by three (3).
(iii)    “Annual Percentage Change in Adjusted EPS” for a calendar year shall
mean the amount by which the Adjusted EPS for such calendar year has increased
or decreased relative to the immediately preceding calendar year, expressed as a
positive or negative percentage (depending on whether Adjusted EPS increased or
decreased) of the Adjusted EPS for such preceding calendar year.
(d)    Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or extraordinary, unusual, nonrecurring or infrequent items;
provided, however, that for purposes of calculating the Threshold Performance
Target in Section 3, in no case shall such adjustments have the net aggregate
effect of increasing Adjusted EPS Growth.


5.    Sales Growth Percentile Ranking.


(a)    If the Threshold Performance Target is attained and, except as provided
in Section 8(a), you have remained in the continuous employment of Stryker
through the Vesting Date, then subject to Section 6 you shall become vested in
the percentage of the Sales Growth PSUs based upon the Company’s Sales Growth
Percentile Ranking, as determined using the table below, applying straight line
interpolation rounded down to the nearest whole number of Sales Growth PSUs for
Sales Growth Percentile Ranking resulting in vested Sales Growth PSUs between
50% and 100% or between 100% and 200%.




--------------------------------------------------------------------------------






Sales Growth Percentile Ranking
75th and Above
50th
33rd
Below 33rd
Vested Percent of Sales Growth PSUs
200%
100%
50%
0%



Any Sales Growth PSUs that do not become vested in accordance with the foregoing
shall be forfeited, and if the Company’s Average Sales Growth in the Performance
Period is equal to or less than zero, all of the Sales Growth PSUs shall be
forfeited (irrespective of the Sales Growth Percentile Ranking).


(b)    As soon as administratively practicable following the Vesting Date (but
in no event later than December 31, 2019), the Company shall issue you the
Shares underlying the vested Sales Growth PSUs.




(c)    For purposes of this Agreement and subject to Section 5(d) below:
(i)    “Average Sales Growth” shall mean, for the Company and each company in
the Comparison Group, the sum of the Sales Growth for each Reporting Period
ending within the Performance Period divided by three;
(ii)    “Comparison Group” shall mean:
▪
Abbott Laboratories

▪
Baxter International Inc.

▪
Becton, Dickinson and Co.

▪
Boston Scientific Corporation

▪
CR Bard Inc.

▪
Fresenius Medical Care AG & Co. KGaA

▪
General Electric (Healthcare)

▪
Johnson & Johnson (Medical Devices & Diagnostics)

▪
Laboratory Corporation of America Holdings

▪
Medtronic plc

▪
Quest Diagnostics Inc.

▪
Royal Philips (Healthcare)

▪
Siemens Aktiengesellschaft (Healthcare)

▪
Smith & Nephew plc

▪
St. Jude Medical Inc.

▪
Thermo Fisher Scientific, Inc.

▪
3M Company (Healthcare)

▪
Zimmer Biomet Holdings, Inc.





--------------------------------------------------------------------------------






For purposes of the foregoing, any company for which Sales Growth cannot be
calculated for three full annual Reporting Periods ending within the Performance
Period shall be excluded.
(iii)    “Net Sales” shall mean, for the Company and each company in the
Comparison Group, net sales as publicly reported for the applicable Reporting
Period.
(iv)    “Reporting Period” shall mean a calendar year in the case of the Company
and each company in the Comparison Group that reports on a calendar year basis,
and in the case of any other company in the Comparison Group, the four fiscal
quarters that include the last fiscal quarter ending prior to December 31 for
which such company has publicly reported prior to the following February 28.
(v)    “Sales Growth” for a Reporting Period shall mean the amount by which Net
Sales has increased or decreased relative to the immediately preceding Reporting
Period, expressed as a positive or negative percentage (depending on whether Net
Sales increased or decreased) of the Net Sales for such preceding Reporting
Period.
(vi)    “Sales Growth Percentile Ranking” shall mean the percentile ranking of
the Company’s Average Sales Growth relative to the Average Sales Growth for each
company in the Comparison Group, rounded to the whole nearest percentile. For
this purpose, the percentile ranking shall be calculated as 1 - (Rank-1)/(Total
of the Comparison Group plus the Company-1). For example, if the Company ranked
5th out of 19 companies including itself, the percentile rank would be
calculated as 1 - (5-1)/(19-1) or 1 - (4/18) or 1-.2222 or the 78th percentile.
  
(d)    The Committee may make such revisions and adjustments to each of the
items set forth in Sections 5(c)(i)-(vi) as it may determine necessary and
appropriate in its discretion.


6.     Section 162(m). All payments under this Agreement are intended to
constitute "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code. In furtherance thereof, and notwithstanding anything
in this Agreement or the 2011 Plan to the contrary, provided that the Threshold
Performance Target has been attained, the Committee shall have the power and
authority, in its sole and absolute exercise of negative discretion, to reduce
or increase the vested PSUs such that the actual earned PSUs will be greater
than or less than the vested PSUs, which increase or reduction may be made by
taking into account any criteria the Committee deems appropriate; provided
further that notwithstanding anything in this Agreement to the contrary you
shall not become vested in more than 200% of your PSUs.


7.    Dividend Equivalents. In connection with your Award, you shall be entitled
to receive all of the cash dividends for which the record date occurs during the
period between the commencement of the Performance Period and the Vesting Date
with respect to each Share underlying your vested PSUs (“Dividend Equivalents”).
Dividend Equivalents shall be converted into their equivalent number of
additional PSUs rounded down to the nearest whole number of PSUs based on the
Fair Market Value of a Share on the Vesting Date, provided, that the maximum
number of additional PSUs you may receive upon such conversion shall be equal to
200% of your originally granted PSUs. Such additional PSUs shall be subject to
the terms and conditions applicable to the PSUs to which the Dividend
Equivalents relate, including, without limitation, the vesting, forfeiture, and
payment form and timing provisions contained herein.




--------------------------------------------------------------------------------






8.    In the event you cease to remain in the continuous employment of the
Company or a Subsidiary for the entire period commencing on the Date of Grant
and ending on the applicable Vesting Date, your right to receive the Shares
issuable pursuant to the PSUs shall be only as follows:
    
        (a)    If you cease to be an Employee prior to the Vesting Date by
reason of Disability (as such term is defined in the 2011 Plan or required under
a foreign law that is applicable to you because you are a foreign national or
are employed outside the United States, or both, at that time) or death, you or
your estate will become vested on the Vesting Date in a pro-rata portion
(determined by dividing (a) the number of days during the Performance Period in
which you were an Employee by (b) the total number of days during the
Performance Period) of your PSUs based upon the Company’s Adjusted EPS Growth
and Sales Growth Percentile Ranking for the Performance Period as determined
pursuant to Sections 3, 4 and 5 of these Terms and Conditions. You, your legal
representative or your estate will receive all of the underlying Shares
attributable to the vested PSUs as soon as administratively practicable
following (and in no event more than ninety (90) days after) the Vesting Date.


(b)    If you cease to be an Employee for any reason other than those provided
in (a) above and your Termination Date is prior to the Vesting Date, you shall
immediately forfeit all PSUs granted hereunder effective as of your Termination
Date. If you are a resident of or employed in the United States, “Termination
Date” shall mean the effective date of termination of your employment with your
Employer. If you are resident or employed outside of the United States,
“Termination Date” shall mean the earliest of (i) the date on which notice of
termination is provided to you, (ii) the last day of your active service with
your Employer, or (iii) the last day on which you are an Employee of your
Employer, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.


(c)    If you are resident and/or employed in a country that is a member of the
European Union, the grant of the PSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


9.    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the PSUs (and any Dividend Equivalents) in the form of: (i) a cash
payment to the extent settlement in Shares (1) is prohibited under local law,
(2) would require you or the Company and/or your Employer to obtain the approval
of any governmental and/or regulatory body in your country of residence (and
country of employment, if different), or (3) is administratively burdensome; or
(ii) Shares, but require you to immediately sell such Shares (in which case, the
Company shall have the authority to issue sales instructions in relation to such
Shares on your behalf).    




--------------------------------------------------------------------------------






10.    The number of Shares subject to the PSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the PSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
PSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
PSUs, such adjustment shall be made in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the PSUs may be
settled in cash or otherwise as the Committee shall determine, in its sole
discretion. Notice of any adjustment will be given to you and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes hereof.


(c)    The Committee shall have the power to amend the PSUs to permit the
immediate vesting of the PSUs (and to terminate any unvested PSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company or your Employer,
(ii) the shutdown, discontinuance of operations or dissolution of the Company or
your Employer, or (iii) the merger or consolidation of the Company or your
Employer with or into any other unrelated corporation.


11.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the PSUs, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2011 Plan (including, but not
limited to, dividends, dividend equivalents and any proceeds derived from the
sale of the Shares acquired pursuant to the PSUs) in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).




--------------------------------------------------------------------------------






12.    Regardless of any action the Company and/or your Employer take with
respect to any income tax (including U.S. federal, state and local taxes or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including the grant of the PSUs, the
vesting of the PSUs, the subsequent sale of any Shares acquired pursuant to the
PSUs and the receipt of any dividends or dividend equivalents and (ii) do not
commit to structure the terms of the grant or any aspect of the PSUs to reduce
or eliminate your liability for Tax-Related Items. Further, if you become
subject to taxation in more than one country between the grant date and the date
of any relevant taxable or withholding event, as applicable, you acknowledge
that the Company and/or your Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one country.


Prior to the delivery of Shares upon the vesting of your PSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the PSUs that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages, or any other amounts payable to you.
In the event the withholding requirements are not satisfied through the
withholding of Shares by the Company or through your regular salary and/or wages
or other amounts payable to you by your Employer, no Shares will be issued to
you (or your estate) upon vesting of the PSUs unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by you
with respect to the payment of any Tax-Related Items that the Company or your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such PSUs. By accepting this grant of PSUs, you expressly consent to
the withholding of Shares and/or withholding from your regular salary and/or
wages or other amounts payable to you as provided for hereunder. All other
Tax-Related Items related to the PSUs and any Shares delivered in payment
thereof are your sole responsibility.


13.    The PSUs are intended to be exempt from the requirements of Code Section
409A. The 2011 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.




--------------------------------------------------------------------------------






14.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the PSUs or have previously signed such an agreement and you
breach any non-competition, non-solicitation or non-disclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested PSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the PSUs
that you have not disposed of. Further, you shall pay to the Company an amount
equal to the profit realized by you (if any) on all Shares that were acquired
upon vesting of the PSUs that you have disposed of. For purposes of the
preceding sentence, the profit shall be the Fair Market Value of the Shares at
the time of disposition.


15.    The PSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the PSUs, except as
aforesaid, the PSUs and all rights thereunder shall terminate immediately.


16.    The PSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the PSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The PSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
PSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of Shares
pursuant to the PSUs, the PSUs may not be vested in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.


17.    The grant of the PSUs shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the PSUs
until the date of issuance of such Shares.


18.     You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the PSUs under the 2011 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
PSUs or any other award under the 2011 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant and the vesting provisions. Any amendment,
modification or termination of the 2011 Plan shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.




--------------------------------------------------------------------------------






19.    Your participation in the 2011 Plan is voluntary. The value of the PSUs
and any other awards granted under the 2011 Plan is an extraordinary item of
compensation outside the scope of your employment (and your employment contract,
if any). Any grant under the 2011 Plan, including the grant of the PSUs, is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.


20.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
21.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the PSUs and your participation in the
2011 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company’s
administration of the 2011 Plan and your participation in the 2011 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2011 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all PSUs or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor for the purpose of
managing and administering the 2011 Plan (“Data”). The Data may be provided by
you or collected, where lawful, from third parties, and the Company and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2011 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2011 Plan and for your participation in the 2011 Plan.


The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2011
Plan, and the Company and your Employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2011 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2011 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2011 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2011 Plan.




--------------------------------------------------------------------------------






You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting your local HR manager.


22.    The grant of the PSUs is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing(s) with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should acquire Shares under the 2011 Plan or provide you with any
legal, tax or financial advice with respect to the grant of the PSUs. The
acquisition of Shares involves certain risks, and you should carefully consider
all risk factors and tax considerations relevant to the acquisition of Shares
under the 2011 Plan or the disposition of them. Further, you should carefully
review all of the materials related to the PSUs and the 2011 Plan, and you
should consult with your personal legal, tax and financial advisors for
professional advice in relation to your personal circumstances.


23.    All questions concerning the construction, validity and interpretation of
the PSUs and the 2011 Plan shall be governed and construed according to the laws
of the state of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the PSUs or the 2011 Plan shall
be brought only in the state or federal courts of the state of Michigan.


24.    The Company may, in its sole discretion, decide to deliver any documents
related to the PSUs or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


25.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


26.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the PSUs be drawn up in English. If you have received
these Terms and Conditions, the 2011 Plan or any other documents related to the
PSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.




--------------------------------------------------------------------------------






27.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the PSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) set forth in an
addendum to these Terms and Conditions (an “Addendum”). Further, if you transfer
your residence and/or employment to another country reflected in an Addendum to
these Terms and Conditions at the time of transfer, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). In
all circumstances, any applicable Addendum shall constitute part of these Terms
and Conditions.


28.    The Company reserves the right to impose other requirements on the PSUs,
any Shares acquired pursuant to the PSUs and your participation in the 2011 Plan
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations, or to facilitate the operation and administration of the award
and the 2011 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


29.    Notwithstanding any other provision of this Agreement to the contrary,
you acknowledge and agree that your PSUs, any Shares acquired pursuant thereto
and/or any amount received with respect to any sale of such Shares are subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of the Company’s Recoupment Policy as in effect on the
date of grant (a copy of which has been furnished to you) and as the Recoupment
Policy may be amended from time to time in order to comply with changes in laws,
rules or regulations that are applicable to such PSUs and Shares. You agree and
consent to the Company’s application, implementation and enforcement of (a) the
Recoupment Policy and (b) any provision of applicable law relating to
cancellation, recoupment, rescission or payback of compensation and expressly
agree that the Company may take such actions as are necessary to effectuate the
Recoupment Policy (as applicable to you) or applicable law without further
consent or action being required by you. For purposes of the foregoing, you
expressly and explicitly authorize the Company to issue instructions, on your
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold your Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company. To the extent that the terms of this Agreement and the Recoupment
Policy conflict, the terms of the Recoupment Policy shall prevail.


30.    By accepting the grant of the PSUs, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan, and specifically accept and agree to the
provisions therein.


* * * * *




